ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER REQUESTING AN OPINION REGARDING WHETHER OR NOT THE STIPULATIONS ISSUED BY THE DIRECTOR OF STATE FINANCE AND THE ADMINISTRATOR OF THE OFFICE OF PERSONNEL MANAGEMENT CONCERNING BI-WEEKLY PAY PERIODS CONSTITUTED "RULES" UNDER THE OKLAHOMA ADMINISTRATIVE PROCEDURES ACT. BECAUSE I AM THE IN-HOUSE LIAISON ON THE ADMINISTRATIVE PROCEDURES ACT, ATTORNEY GENERAL HENRY HAS ASKED THAT I RESPOND TO YOUR REQUEST.
FIRST, LET ME APOLOGIZE FOR MY DELAY IN ANSWERING YOUR LETTER. IN THE COURSE OF MY RESEARCH INTO YOUR REQUEST, I DISCOVERED RECENT LEGISLATION WHICH APPEARS TO OBVIATE THE NEED FOR AN OPINION FROM THIS OFFICE. AS YOU ARE NO DOUBT AWARE, THE LEGISLATURE, THROUGH SB 863, HAS ADDED SECTION 74 Ohio St. 284.1 TO TITLE 74; SECTION 284.1 TEMPORARILY PROHIBITS ANY AGENCY FROM IMPLEMENTING A LAGGED PAYROLL SYSTEM, PENDING DETERMINATION AND RECOMMENDATION BY THE LAGGED PAYROLL STUDY COMMITTEE ALSO ESTABLISHED IN SECTION 284.1. THE LEGISLATURE, THEN, APPEARS TO HAVE THE WHOLE ISSUE OF LAGGED PAYROLL SYSTEMS UNDER ADVISEMENT.
IT WOULD BE INAPPROPRIATE, I BELIEVE, FOR THE ATTORNEY GENERAL TO ISSUE AN OPINION CONCERNING AN ISSUE WHICH HAS BECOME THE SUBJECT OF LEGISLATIVE STUDY. ADDITIONALLY, SB 863'S PROHIBITION OF THE IMPLEMENTATION OF ANY LAGGED PAYROLL SYSTEM SHOULD EFFECTIVELY MOOT YOUR CONCERNS ABOUT THE VALIDITY OF THESE STIPULATIONS, BECAUSE IT APPEARS THAT NO AGENCY ACTUALLY IMPLEMENTED A BI-WEEKLY PAYROLL SYSTEM UNDER THESE STIPULATIONS; NOR CAN ANY AGENCY DO SO UNTIL AFTER THERE HAS BEEN AN OPPORTUNITY FOR LEGISLATIVE COMMENT.
ONCE AGAIN, LET ME APOLOGIZE FOR MY DELAY IN RESPONDING, AND LET ME REMIND YOU THAT THESE ARE THE VIEWS OF THE UNDERSIGNED AND DO NOT CONSTITUTE AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. IF I CAN BE OF FURTHER ASSISTANCE, PLEASE DO NOT HESITATE TO CONTACT ME.
(REBECCA RHODES)
(STATE EMPLOYEES)